In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-07-00077-CV

______________________________



JACK GEORGE FELTMAN, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the Sixth Judicial District Court

Lamar County, Texas

Trial Court No. 21309







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Carter


MEMORANDUM OPINION


	Appellant, Jack George Feltman, filed a notice of appeal June 15, 2007, from the trial court's
denial of his motion for reimbursement entered May 21, 2007. 
	The trial court's denial of this motion does not constitute a final, appealable order.  Unless
otherwise statutorily authorized, an appeal may be made only from a final judgment. See Tex. Civ.
Prac. & Rem. Code Ann. § 51.012 (Vernon 1997), § 51.014 (Vernon Supp. 2006).  
	Further, even if we were to deem Feltman's notice of appeal an appeal from the trial court's
order to withdraw funds from inmate account, signed November 9, 2006, according to Rule 26.1 of
the Texas Rules of Appellate Procedure, Feltman had thirty days after the day that order was signed
to file a notice of appeal.  See Tex. R. App. P. 26.1.   
	Under either scenario, we have no jurisdiction over this appeal.  Accordingly, we dismiss this
appeal for want of jurisdiction.

							Jack Carter
							Justice

Date Submitted:	July 2, 2007
Date Decided:		July 3, 2007